Citation Nr: 0204613	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  00-09 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical services received during inpatient hospital care in a 
non-Department of Veterans Affairs medical facility from 
February 16, 1999, through March 10, 1999.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs Medical Center (VAMC) in Columbia, South 
Carolina, which denied reimbursement or payment of the cost 
of hospital care subsequent to the date the veteran was 
medically determined stable for transfer to a VA medical 
facility.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  On February 16, 1999, the veteran was admitted through 
the emergency room to Greenville Memorial Hospital with 
complaints of chest pain and non-Q-wave myocardial 
infarction, where he remained until March 10, 1999. 

3.  At the time of the hospital care at issue, the veteran 
was rated 100 percent for schizophrenia, 20 percent for 
rheumatoid arthritis, and determined permanently and totally 
disabled.   

4.  On February 16, 1999, VA hospital personnel were informed 
of the veteran's hospitalization in Greenville Memorial 
Hospital; VA hospital personnel authorized approval of the 
hospitalization, but only until the veteran was sufficiently 
stabilized for transfer to an available VA medical facility.  

5.  In December 1999, VA medical personnel determined that 
the veteran had sufficiently stabilized by February 26, 1999, 
to be transferred to an available VA medical facility.  



CONCLUSION OF LAW

The criteria for reimbursement or payment of medical expenses 
incurred subsequent to February 26, 1999, have not been met.  
38 U.S.C.A. §§ 1728, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 17.120, 17.121 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this case, the Board finds that the April 2000 Statement 
of the Case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute in that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review, and the 
hospitalization summary, hospital admission medical report, 
and daily progress notes from Greenville Memorial Hospital 
for the veteran's medical care for the period at issue have 
been obtained and associated with the claims folder.  No 
further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

Factual Background

On February 16, 1999, VA hospital personnel received notice 
that the veteran had been admitted through the emergency room 
to Greenville Memorial Hospital with complaints of chest 
pains.  Such hospitalization was authorized, but only until 
the veteran was sufficiently stabilized for transfer to an 
available VA medical facility.  Greenville Memorial Hospital 
personnel were duly notified of the decision.  

At the time of the above-mentioned hospitalization, the 
veteran was rated 100 percent for schizophrenia, 20 percent 
for rheumatoid arthritis, and deemed permanently and totally 
disabled.  

The veteran's hospitalization records for February 16, 1999, 
through March 10, 1999, were reviewed by VA medical 
personnel.  In July 1999, VA approved and authorized the 
veteran's stay at Greenville Memorial Hospital for two days, 
subsequent to which he was deemed sufficiently stable to be 
transferred to a VA medical facility.  

In November 1999, the veteran's private treatment physician, 
J. Kabas, M.D., related that the veteran had been admitted to 
Greenville Memorial Hospital on February 16, 1999, with 
unstable angina and a non-Q-wave myocardial infarction.  An 
echocardiogram and heart catheterization were done, which 
revealed aortic stenosis and significant three-vessel 
coronary artery disease.  Due to his multiple medical 
problems, which included severe hypertension, renal 
insufficiency, chronic obstructive lung disease, and 
peripheral vascular disease, it was felt that he was unable 
to be transferred to another hospital without life 
threatening complications.  

In December 1999, VA medical personnel again reviewed the 
veteran's hospital treatment records and authorized an 
additional eight days hospital stay in Greenville Memorial 
Hospital, i.e., through February 26, 1999, at which time he 
was deemed sufficiently stabilized to have been transferred 
to a VA medical facility.  

In a December 1999 medical statement, Dr. Kabas related that 
the veteran was not stable enough to be transferred to a VA 
facility on February 25, 1999.  

Analysis

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by the VA, may be paid under the 
following circumstances:  

(a)  For veterans with service-connected disabilities, care 
or service was rendered:  

(1) for an adjudicated service-connected 
disability; 

(2) for nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; 

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability; 

(4) for any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services; and

(b)  care and services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health; and 

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would nave been refused.  See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

In the veteran's case, he has a disability deemed permanently 
and totally disabling; hence, he could be entitled to 
reimbursement or payment for medical expenses for treatment 
for any disability without prior authorization, provided that 
both an emergency existed and no VA medical facility was 
feasibly available.  However, even if all these requirements 
were satisfied, as it would appear in the veteran's 
situation, claims for payment or reimbursement of the costs 
of emergency hospital care or medical services not previously 
authorized will not be approved for any period beyond the 
date on which the medical emergency ended.  For the purpose 
of payment or reimbursement of the expense of emergency 
hospital care or medical services not previously authorized, 
an emergency shall be deemed to have ended at that point when 
a VA physician has determined that, based on sound medical 
judgment, a veteran:  (a) who received emergency hospital 
care could have been transferred from the non-VA facility to 
a VA medical center for continuation of treatment for the 
disability, or (b) who received emergency medical services, 
could have reported to a VA medical center for continuation 
of treatment for the disability.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA.  See 38 C.F.R. § 17.121.  

In the case of an emergency that existed at the time of 
hospital admission, an authorization from VA may be deemed a 
prior authorization if the veteran had timely notified VA of 
that hospitalization.  In the veteran's case, VA personnel 
were notified of his private hospitalization the same day he 
was admitted to Greenville Memorial Hospital, and VA 
personnel authorized his hospitalization, but only for the 
period of time required to stabilize the veteran's condition 
for transfer to a VA medical facility.  Greenville Memorial 
Hospital personnel were duly notified of that decision.  

The veteran's hospital treatment records for February 16, 
1999, through March 10, 1999, show that the 75 year old 
veteran, with past medical history of coronary artery 
disease, diabetes mellitus, asthma, hypertension, 
schizophrenia, and post-radiation prostate cancer, presented 
himself to the emergency room at Greenville Memorial Hospital 
on February 16, 1999, with complaints of chest pain.  He was 
started on nitroglycerin drip and heparin, and given aspirin.  
Cardiology was consulted for possible catheterization and he 
was admitted to the coronary care unit for unstable angina, 
with probable non-Q-wave myocardial infarction.  On hospital 
admission, the veteran was alert, oriented, lying on a 
stretcher in no apparent distress.  Vital signs were within 
normal ranges.  He remained pain-free overnight on 
nitroglycerin and heparin drip.  Echocardiogram and heart 
catheterization were done, which revealed moderate to severe 
aortic stenosis and significant three-vessel coronary artery 
disease.  He was taken for a coronary artery bypass graft, 
which was not performed because of a porcelain aorta, but he 
did have a vein graft from his left lower extremity and a 
median sternotomy.  Following the attempted coronary artery 
bypass graft, he was having significant amounts of chest wall 
pain, which was felt to be secondary to perioperative 
pericarditis.  Medication gradually improved his condition.  
Cardiology felt that he should have percutaneous intervention 
prior to being discharged.  As he was given time to 
recuperate and consider this, he decided that he would have 
the procedure performed after several discussions and several 
changes of mind.  The procedure was scheduled but, on the 
morning the procedure was to be performed, he changed his 
mind.  Because he had been doing well with his physical 
therapy, had been able to ambulate around the room, had 
maintained oxygen saturations, and was without significant 
chest pain, it was determined that he could be discharged 
home to continue his prednisone taper for perioperative 
pericarditis.  

After two reviews of the veteran's hospital treatment 
records, VA medical personnel determined that his medical 
condition had sufficiently improved to the point that he was 
stable enough to be transferred after ten days, i.e., 
February 26, 1999, to an available VA medical facility.  It 
was the veteran's treating physician's opinion that, due to 
the veteran's multiple medical problems, he was unable to be 
transferred to another hospital without life threatening 
complications.  However, the physician has not presented any 
documentation or reasoning to support his opinion, which, 
essentially, was that the veteran had never sufficiently 
stabilized to be able to be transferred to an available VA 
medical facility at any time during his February 16, 1999, 
through March 10, 1999, private hospitalization.  Without 
such documentation or reasoning, VA regulation provides that 
an emergency shall be deemed to have ended at that point when 
a VA physician has determined that, based on sound medical 
judgment, a veteran could have been transferred from the non-
VA medical facility to a VA medical center for continuation 
or treatment.  See 38 C.F.R. § 17.121.  In the veteran's 
case, VA medical personnel, after review of the 
hospitalization records, determined that the veteran had 
sufficiently stabilized by February 26, 1999, to have been 
transferred to a VA medical facility.  


ORDER

Reimbursement or payment of the cost of medical service 
received in a non-VA medical facility between February 27, 
1999, through March 10, 1999, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

